                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )       No. 2:13-CR-00042-1-JRG
                                                       )
CARLOS ALTIERY                                         )

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Petitioner Carlos Altiery’s Motion for Relief from a

Final Judgment Pursuant to Federal Rule of Civil Procedure 60(b) [Doc. 124], the United States’

Response in Opposition [Doc. 127], and Mr. Altiery’s Reply [Doc. 129]. For the reasons herein,

the Court will transfer Mr. Altiery’s motion to the Sixth Circuit Court of Appeals.

                                        I.    BACKGROUND

       In 2016, Mr. Altiery filed a petition for post-conviction relief under 28 U.S.C. § 2255,

[Pet., Doc. 95], asserting that the Supreme Court’s decision in Johnson v. United States, 135 S.

Ct. 2551 (2015) nullified his career-offender status under USSG § 4B1.1 and that this Court

violated his due-process rights by designating him as a career offender at sentencing. [Id. at 4,

7]. Also, Mr. Altiery brought two claims for ineffective assistance of counsel, arguing that his

counsel was ineffective because he failed to heed his request to appeal his sentence and failed

to conduct adequate research and present evidence at his sentencing hearing. [Id. at 4, 5, 8].

The Court dismissed Mr. Altiery’s petition with prejudice and declined to issue a certificate of

appealability to him. [Mem. Op., Doc. 111, at 7–8; J. Order, Doc. 112, at 1]. On appeal, the Sixth

Circuit also declined to issue a certificate of appealability. [Sixth Circuit Order, Doc. 120, at 3].

       Mr. Altiery has now filed a motion challenging the Court’s judgment under Federal Rule

of Civil Procedure 60(b)(6), under which he argues that the Court, when it denied his § 2255




Case 2:13-cr-00042-JRG Document 149 Filed 03/22/21 Page 1 of 10 PageID #: 752
petition, “mistakenly failed to address” his claim that his counsel was ineffective for failing to

file an appeal. [Pet’r’s Mot. at 21]. In response, the United States acknowledges that “[i]t is true

that, when denying petitioner’s § 2255 motion, this Court did not explicitly discuss petitioner’s

allegation that counsel was ineffective for not filing a direct appeal.” [United States’ Resp. at 3].

But the United States maintains the Court “had no obligation to consider the merits of the

ineffectiveness claim because petitioner’s § 2255 motion was unquestionably untimely and

petitioner did not prove his entitlement to equitable tolling of the statute of limitations.” [Id.].

Having carefully reviewed and considered the parties’ arguments, the Court is now prepared to

rule on Mr. Altiery’s motion.

                                     II.   LEGAL STANDARD

       Rule 60(b) provides that “[o]n motion and just terms, the court may relieve a party or its

legal representative from a final judgment” for six reasons:

           (1) mistake, inadvertence, surprise, or excusable neglect;
           (2) newly discovered evidence that, with reasonable diligence, could not have
           been discovered in time to move for a new trial under Rule 59(b);
           (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation,
           or misconduct by an opposing party;
           (4) the judgment is void;
           (5) the judgment has been satisfied, released, or discharged; it is based on an
           earlier judgment that has been reversed or vacated; or applying it
           prospectively is no longer equitable; or
           (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b)(1)–(6). Rule 60(b)(1)–(5) “allows a party to seek relief from a final

judgment, and request reopening of his case, under a limited set of circumstances including

fraud, mistake, and newly discovered evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528 (2005)

(footnote omitted).

       Rule 60(b)(6), on the other hand, allows a party to seek relief for “any other reason that

justifies relief” from the judgment. Fed. R. Civ. P. 60(b)(6). Rule 60(b)(6) “vests wide discretion
                                                 2

Case 2:13-cr-00042-JRG Document 149 Filed 03/22/21 Page 2 of 10 PageID #: 753
in courts,” Buck v. Davis, 137 S. Ct. 759, 777 (2017), but it is available only in “extraordinary

circumstances,” Gonzalez, 545 U.S. at 535 (quoting Ackermann v. United States, 340 U.S. 193,

199 (1950)), because of “public policy favoring finality of judgments,” Waifersong Ltd. v.

Classic Music Vending, 976 F.2d 290, 292 (6th Cir. 1992); see Custis v. United States, 511 U.S.

485, 497 (1994) (stating that “‘inroads on the concept of finality tend to undermine confidence

in the integrity of our procedures’ and inevitably delay and impair the orderly administration of

justice” (quotation omitted)); see also Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847,

873 (1988) (Rehnquist, C.J., dissenting) (“This very strict interpretation of Rule 60(b) is essential

if the finality of judgments is to be preserved.”).

       An extraordinary circumstance for Rule 60(b)(6) relief “will rarely occur in the habeas

context,” Gonzalez, 545 U.S. at 535, but when deciding whether extraordinary circumstances are

present, courts may nevertheless consider “a wide range of factors,” Buck, 137 S Ct. at 778. For

instance, Rule 60(b)(6) relief “is especially appropriate in cases where the interest in finality is

somehow abrogated,” Blue Diamond Coal Co. v. Trs. of UMWA Combined Beneficiary Fund,

249 F.3d 519, 528 (6th Cir. 2001) (citation omitted), or when “‘something more’ than one of the

grounds contained in Rule 60(b)’s first five clauses is present,” Hopper v. Euclid Manor Nursing

Home, Inc., 867 F.2d 291, 294 (6th Cir. 1988) (quotation omitted). Along similar lines, courts

may consider “the risk of injustice to the parties” and “the risk of undermining the public

confidence in the judicial process.” Buck, 137 S Ct. at 778 (quotation omitted).

                                          III. ANALYSIS

       When a petitioner like Mr. Altiery files a Rule 60(b) motion, the “threshold inquiry is

whether [the petitioner’s] Rule 60(b) motion is a ‘true’ Rule 60(b) motion or simply a ‘second

or successive’ habeas application cloaked in Rule 60(b) garb.” Franklin v. Jenkins, 839 F.3d


                                                  3

Case 2:13-cr-00042-JRG Document 149 Filed 03/22/21 Page 3 of 10 PageID #: 754
465, 473 (6th Cir. 2016) (citing Gonzalez, 545 U.S. at 531). This threshold inquiry is necessary

because before a petitioner may file “a second or successive application . . . in the district court,

[he] shall move in the appropriate court of appeals for an order authorizing the district court to

consider the application.” 28 U.S.C. § 2244(b)(3(A); see id. § 2255(h) (“A second or successive

motion must be certified as provided in section 2244 by a panel of the appropriate court of

appeals.”). If Mr. Altiery’s motion is not a true Rule 60(b) motion but instead a second or

successive petition for relief under § 2255, then the Court lacks jurisdiction to consider it. See

Moreland v. Robinson, 813 F.3d 315, 322 (6th Cir. 2016) (“Failure to obtain precertification

for the filing of such a petition deprives the district court of jurisdiction to adjudicate the claims

raised in such a petition.” (citing Burton v. Stewart, 549 U.S. 147, 149, 152–53 (2007))). A true

Rule 60(b) motion “attacks, not the substance of the federal court’s resolution of a claim on the

merits, but some defect in the integrity of the federal habeas proceedings.” Gonzalez, 545 U.S.

at 532 (footnote omitted). But before determining whether Mr. Altiery’s motion attacks the

integrity of the § 2255 proceedings or the substance of those proceedings, the Court will address

procedural defects in the motion—defects that, if the United States had raised them in its

response—would have dispensed with the motion.

       A. Procedural Defects

       When Mr. Altiery contested the Court’s judgment on appeal, he did not raise the Court’s

failure to address his claim for ineffective assistance of counsel. See [Sixth Circuit’s Order at 1–

3]. Mr. Altiery’s failure to challenge this issue on appeal should foreclose the relief he requests

in his Rule 60(b) motion. See GenCorp, Inc. v. Olin Corp., 477 F.3d 368, 373 (6th Cir. 2007)

(“[T]he district court correctly rejected [the plaintiff’s] Rule 60(b)(6) motion. First, as we have

shown, a Rule 60(b)(6) motion is not a substitute for an appeal and, it follows, may not be


                                                  4

Case 2:13-cr-00042-JRG Document 149 Filed 03/22/21 Page 4 of 10 PageID #: 755
invoked to resurrect a waived argument.”); Hopper, 867 F.2d at 294 (“The parties may not use

a Rule 60(b) motion as a substitute for an appeal[.]” (citation omitted)); see also Pelino v.

Superintendent Greene Sci, No. 18-2481, 2020 WL 7230249, at *1 (3d Cir. Feb. 27, 2020) (“[The

plaintiff] also alleged that the District Court failed to address one of his claims, but he could

have raised that argument on appeal, and ‘[a] request for relief pursuant to Rule 60(b) cannot be

used as a substitute for an appeal.’” (quotation omitted)); Wilson v. Kline, No. 1:02-CV-936,

2008 WL 2579135, at *1 (W.D. Mich. June 27, 2008) (“[A] Rule 60(b) motion is not a substitute

for an appeal. This principle does not help Plaintiff, because it merely means that a party cannot

use a Rule 60(b) motion to raise an argument that should have been raised on appeal.” (citing

GenCorp, 477 F.3d at 373)).

       And even if Mr. Altiery were not leaning on his Rule 60(b) motion as a substitute for an

appeal, it would still fail because it is untimely. Although Mr. Altiery styles his motion as a Rule

60(b)(6) motion, he does not argue that “‘something more’ than one of the grounds contained in

Rule 60(b)’s first five clauses is present.” Hopper, 867 F.2d at 294 (quotation omitted). Rather,

he argues that the Court “mistakenly” failed to address one of the claims in his petition, [Pet’r’s

Mot. at 21], and his motion therefore falls within the ambits of Rule 60(b)(1) rather than Rule

60(b)(6), Tyler v. Anderson, 749 F.3d 499, 509–10 (6th Cir. 2014); see Fed. R. Civ. P. 60(b)(1)

(stating that “mistake” is a basis for relief from a final judgment); Willis v. Jones, 329 F. App’x

7, 14 (6th Cir. 2009) (“[The petitioner] explicitly characterized his motion as a Rule 60(b)(6)

motion, but it actually fits within multiple subsections of Rule 60(b). . . . [His] non-successive

arguments are properly classified as motions under Rule 60(b)(1).” (footnote omitted)); Tyler v.

Anderson, No. 1:96 CV 1881, 2013 WL 3992590, at *5 (N.D. Ohio Aug. 5, 2013) (“This Court

finds that its alleged failure to address two of [the petitioner’s] claims is a ‘mistake[] that



                                                 5

Case 2:13-cr-00042-JRG Document 149 Filed 03/22/21 Page 5 of 10 PageID #: 756
constitute[s] inadvertent judicial oversight,’ falling squarely within a plain reading of Rule

60(b)(1).”), aff'd, 749 F.3d 499 (6th Cir. 2014).

      To be timely, a motion under Rule 60(b)(1) “must be made within . . . a year after the

entry of the judgment.” Fed. R. Civ. P. 60(c)(1). Mr. Altiery’s motion, however, is untimely

because he filed it on August 6, 2018, over a year after the Court entered its judgment on May

11, 2017. Mr. Altiery’s appeal in the interim did not suspend the one-year timeframe in Rule

60(c). See McDowell v. Dynamics Corp. of Am., 931 F.2d 380, 383 (6th Cir. 1991) (“[T]he

appellee’s pursuit of an appeal does not affect the time in which it must file a motion to set aside

the judgment under Rule 60(b). Appellee had a year in which to file a Rule 60 motion . . . . The

pendency of an appeal did not prevent him from filing a Rule 60 motion.”); The Tool Box, Inc. v.

Ogden City Corp., 419 F.3d 1084, 1088 (10th Cir. 2005) (“[A]n appeal does not toll or extend

the one-year time limit of Rule 60(b).”); King v. First Am. Investigations, Inc., 287 F.3d 91, 94

(2d Cir. 2002) (“[The plaintiff] argues that an appeal of the judgment tolls the one year period

for filing a Rule 60(b) motion based on fraud. The rule is to the contrary.” (citations omitted));

Nevitt v. United States, 886 F.2d 1187, 1188 (9th Cir. 1989) (stating that Rule 60(b)’s “one-year

limitation period is not tolled during an appeal” (citation omitted)); McNoriell v. Warren, No.

06-CV-11832, 2008 WL 4908755, at *1 (E.D. Mich. Nov. 13, 2008) (“Contrary to Petitioner’s

assertion, he did not have one year from the Sixth Circuit’s denial of a certificate of appealability

to file his motion; rather he had one year from the disputed decision.” (citing McDowell, 931 F.3d

at 383))). Mr. Altiery’s motion is therefore untimely.

       But up to this point, the Court is treading on shaky ground for one obvious reason: the

United States does not argue that Mr. Altiery’s Rule 60(b) motion fails because it is a substitute

for an appeal or because it is untimely. See Willis, 329 F. App’x at 15 (“[The respondent] has



                                                    6

Case 2:13-cr-00042-JRG Document 149 Filed 03/22/21 Page 6 of 10 PageID #: 757
forfeited any reliance on legal defects in [the petitioner’s] Rule 60(b) motion by electing to brief

this case solely on whether the district court properly dismissed the habeas petition.”). The one-

year statute of limitations that applies to Rule 60(b) motions is not jurisdictional in nature and

is instead a claims-processing rule. See id. at 14 (“[T]his Rule 60(b) time limit is an affirmative

defense, not a jurisdictional bar. The Federal Rules, in and of themselves, do not alter the

jurisdiction of the district court.” (citing Fed. R. Civ. P. 82)); see generally United States v.

Gaytan-Garza, 652 F.3d 680, 681 (6th Cir. 2011) (“[A] jurisdictional time period is established

by statute and that a time period established only by a rule is merely a non-jurisdictional claim-

processing rule.” (citing Bowles v. Russell, 551 U.S. 205, 210–13 (2007))).

       The Court, therefore, would potentially err if it were to sua sponte dismiss Mr. Altiery’s

motion based on its underlying procedural defects. Cf. United States v. Jackson, 984 F.3d 507,

514 (6th Cir. 2021) (recognizing that Federal Rule of Appellate Procedure 4(b) is a claims-

processing rule and that “[a]s a result, ‘we are not required to dismiss late-filed criminal appeals

unless the government has raised the issue, which it can do by motion or in its briefing’”

(quotation omitted)); Willis, 329 F. App’x at 15 (“While this court normally would affirm the

district court’s order because [the petitioner’s] Rule 60(b) motion was untimely, the interests

of justice do not require this, particularly in light of the state’s forfeiture of that argument.”);

United States v. Mitchell, 518 F.3d 740, 749–50 (10th Cir. 2008) (observing that “[o]urs is an

adversarial system of justice” and that “[t]he presumption, therefore, is to hold the parties

responsible for raising their own defenses,” except when “the issue implicates the court’s power

to protect its own important institutional interests” (citing Arizona v. California, 530 U.S. 392,

412 (2000); Link v. Wabash R.R. Co., 370 U.S. 626, 629–31 (1962))); Kiburz v. England,

No. 1:04–CV–224, 2010 WL 4514301, at *1 n.5 (M.D. Pa. Nov. 2, 2010) (“The Court notes that



                                                 7

Case 2:13-cr-00042-JRG Document 149 Filed 03/22/21 Page 7 of 10 PageID #: 758
Plaintiff likely violated Rule 60(c)(1)’ s one year limitations period. . . . However . . . this Court

will not consider the issue sua sponte. (citing Willis, 329 F. App’x at 14))).

       The Court must therefore decline to dismiss Mr. Altiery’s motion on a sua sponte basis,

despite its procedural defects. The Court has raised these defects only to highlight the fact that

the United States has been laconic in responding to Mr. Altiery’s motion and allowed for the

unnecessary perpetuation of this litigation. Now, the Court must move on to the next phase of

the analysis: whether Mr. Altiery’s “Rule 60(b) motion is a ‘true’ Rule 60(b) motion or simply

a ‘second or successive’ habeas application cloaked in Rule 60(b) garb.” Franklin, 839 F.3d at

473 (citing Gonzalez, 545 U.S. at 531).

       B. Threshold Inquiry: True Rule 60(b) Motion versus Successive Petition

       The issue before the Court—whether a petitioner is entitled to Rule 60(b) relief when a

district court failed to address a claim in his § 2255 petition—is relatively rare in the annals of

case law. The Sixth Circuit addressed this issue in Tyler v. Anderson, 749 F.3d 499 (6th Cir.

2014), but only as a matter of dicta. In Tyler, the district court issued a judgment dismissing the

petitioner’s habeas petition but, in doing so, had mistakenly not ruled on two of the petitioner’s

claims. Tyler, 2013 WL 3992590 at *1–2, 4. So the petitioner filed a Rule 60(b) motion, and the

district court, citing to two Tenth Circuit Court of Appeals’ decisions—Spitznas v. Boone, 464

F.3d 1213 (10th Cir. 2006) and Peach v. United States, 468 F.3d 1269 (10th Cir. 2006)—decided

that the petitioner’s motion was a true Rule 60(b) motion. Id. at *4. In both Spitznas and Peach,

the Tenth Circuit held that when a district court fails to rule on a claim in a petitioner’s habeas

petition, the petitioner’s pursuit of relief under Rule 60(b) constitutes a true Rule 60(b) motion

because it attacks a defect in the integrity of the habeas proceedings and not the district court’s

resolution of a claim on the merits. Peaches, 468 F.3d at 1271; Spitznas, 464 F.3d at 1225.


                                                  8

Case 2:13-cr-00042-JRG Document 149 Filed 03/22/21 Page 8 of 10 PageID #: 759
       On appeal, the Sixth Circuit declined to adopt or reject the Tenth Circuit’s reasoning,

choosing instead to deny the petitioner’s motion on “other grounds.” Tyler, 749 F.3d at 508. The

Sixth Circuit ultimately determined that the petitioner’s Rule 60(b) motion was a second or

successive habeas petition because the petitioner challenged not only the district court’s failure

to address one of his claims but also the district court’s prior resolution of a separate claim. Id.

The case law in this circuit therefore contains no definitive guidance from which the Court can

rule that Mr. Altiery’s motion is a true Rule 60(b) motion. But like the Sixth Circuit in Tyler,

this Court is of the conviction that, based on the facts of this case, it does not need to resolve

the question of whether a petitioner’s Rule 60(b) motion, when in response to a court’s failure

to address a claim in a § 2255 petition, attacks a defect in the integrity of the post-conviction

proceedings or the substance of those proceedings.

       Mr. Altiery’s allegation as to his counsel’s ineffective assistance consisted of a solitary,

conclusory sentence: “Defense counsel failed to file a timely notice of appeal after specifically

being instructed to do so.” [Pet. at 4]. This purely conclusory allegation simply cannot justify

the extraordinary remedy of § 2255 relief. See Jefferson v. United States, 730 F.3d 537, 547 (6th

Cir. 2003) (“Generally, courts have held that ‘conclusory allegations alone, without supporting

factual averments, are insufficient to state a valid claim under § 2255’” (quotation and citation

omitted)); Hampton v. United States, 191 F.3d 695, 698 (6th Cir. 1999) (stating that “[h]abeas

review is an extraordinary remedy”). And perhaps for this very reason, Mr. Altiery does not ask

the Court to address his claim as it appeared in his original petition. Instead, in his Rule 60(b)

motion, he has augmented this claim with pages and pages of newfound allegations and filed

affidavits and other evidence in tow—none of which accompanied his original petition.




                                                 9

Case 2:13-cr-00042-JRG Document 149 Filed 03/22/21 Page 9 of 10 PageID #: 760
       Mr. Altiery has gone to such substantial lengths to dress his claim with new allegations

and evidence that the Court has serious misgivings as to whether he “seeks only to lift the

procedural bars that prevented adjudication of [his] claim[] on the merits” or instead “seeks to

add a new ground for relief.” Moreland, 813 F.3d at 323 (citing Gonzalez, 545 U.S. at 531–32

& 532 n.4). Under these circumstances, the Court, if it were to rule on Mr. Altiery’s Rule 60(b)

motion, would come precariously close to exceeding its authority. See id. at 319 (“[The

petitioner’s] motions are second or successive habeas petitions that the district court lacked

jurisdiction to consider. . . . [T]he district court should have transferred them to this court to

review as requests for permission to be filed.”). The more prudent approach, therefore, is for

the Court to transfer Mr. Altiery’s motion to the Sixth Circuit.

                                        IV.   CONCLUSION

       In the interest of justice, the Clerk of Court is DIRECTED to TRANSFER Mr. Altiery’s

Rule 60(b) motion [Doc. 124] to the Sixth Circuit for review. 28 U.S.C. § 1631; In re Sims, 111

F.3d 45, 47 (6th Cir. 1997).

       So ordered.

       ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




                                                10

Case 2:13-cr-00042-JRG Document 149 Filed 03/22/21 Page 10 of 10 PageID #: 761
